UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1693



BABRY HANAN,

                                               Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:05-cv-01062-TSE)


Submitted:     January 12, 2007             Decided:   January 22, 2007


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herbert A. Igbanugo, BLACKWELL IGBANUGO, PA, Minneapolis,
Minnesota, for Appellant. Chuck Rosenberg, United States Attorney,
Evan Rikhye, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Babry Hanan appeals the district court’s orders denying

his petition for a writ of error coram nobis and denying his motion

for reconsideration.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Hanan v. United States, No. 1:05-cv-01062-

TSE (E.D. Va. November 21, 2005 & May 9, 2006).          We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                   - 2 -